DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2021 has been entered.

Previous Rejections
Applicant’s arguments, filed 08/23/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

 Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3-5, 7-9, 11-12, 33-36 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al (US 2006/0134020 A1).
Robinson taught an oral care composition [abstract] comprising water from about 10 % to 50 % [0055]; sodium hexametaphosphate (e.g., first linear polyphosphate with an average chain length from about 6 to about 21) and pentasodium triphosphate (e.g., second linear polyphosphate comprising pyrophosphate) [0028], having a pH of about 4.5 to about 9 [0076]. 
Robinson disclosed oral care compositions containing water, sodium hexametaphosphate and pentasodium triphosphate, at a pH of 4.5 to 9 [abstract, 0028, 0055, 0076]. Together these would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  

Claim 11 recites a pH less than 5.
Robinson taught 10-50 % water and a pH of 4.5 to 9.0. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Claims 3-5 are rendered prima facie obvious because Robinson taught sodium hexametaphosphate and pentasodium tripolyphosphate, as chelating agents, each from about 0.25 % up to about 2 % [0029].
The instant claims 3 and 35 recite a ratio of the first linear polyphosphate to the second linear polyphosphate from about 6:1 to about 1:1.
The instant claims 4 and 36 recite a ratio of the first linear polyphosphate to the second linear polyphosphate from about 4:1 to about 1:1.
The instant claim 5 recites the second linear polyphosphate from about 2 % to about 12 %.
Robinson taught sodium hexametaphosphate and pentasodium tripolyphosphate, each from about 0.25 % up to about 2 %. A prima facie case of obviousness exists because of overlap, as discussed above.
Claims 7, 33 and 40 are rendered prima facie obvious because peroxides, oxidizers, enzymes, calcium pyrophosphate, alcohols, parabens and bleaching agents are not required ingredients of Robinson.
Claim 8 is rendered prima facie obvious because Robinson taught surfactants [0052].

Claims 12 and 38 are rendered prima facie obvious because Robinson taught sodium monofluorophosphate and sodium fluoride [0024, 0027].
Claim 34 and 39 are rendered prima facie obvious because Robinson taught sodium hexametaphosphate, as discussed.

Response to Arguments
Applicant's arguments filed 08/23/2021 have been fully considered but they are not persuasive. 
Applicant argued unexpected mouth rinse results. Applicant cited Tables 2-4, to highlight rinses (compositions with a first linear polyphosphate and a second linear polyphosphate with a smaller chain length; compositions with more than one polyphosphate) with an improved stain removal.
The Examiner disagrees. The instant Rinse C comprised sodium hexametaphosphate and pentasodium tripolyphosphate, each at 1 %, at a pH of 5.01. The instant Rinse G comprised hexaphos polyphosphate (1.5 %) and tetrasodium pyrophosphate (0.76 %), at a pH of 5. However, Robinson’s formulations comprised hexametaphosphate and pentasodium tripolyphosphate [0028] at 1 % [0029] and at a pH of 5 [0060], and would be expected to behave (effective and improved stain removal) similarly as the instant composition. This is because a chemical composition and its properties are inseparable (see MPEP 2112). The burden is on the Applicant to show an unobvious difference between Robinson and the invention.

The invention is not unexpected over Robinson, and the Applicant’s allegations of an unexpected mouth rinse are non-persuasive.

Applicant argued unexpected dentifrice results. Applicant cited Tables 5-7, to highlight dentifrices (compositions with a medium length polyphosphate – benephos phosphate; compositions combining pyrophosphate, a shorter length polyphosphate with a medium length polyphosphate at a pH of less than about 5; compositions with greater than about 20 % water) with an improved stain removal. Applicant argued higher PCR values and PCR/RDA ratios (i.e., better stain removal, cleaning benefit relative to dentin abrasion characteristics) versus control formulations. 
The Examiner disagrees. The claims require 20 % or more of water, a first linear polyphosphate with an average chain length of 6-21, a second linear polyphosphate comprising pyrophosphate and a pH of 5 or less. Robinson taught water from about 10 % to 50 % [0055]; sodium hexametaphosphate (e.g., first linear polyphosphate with an average chain length from about 6 to about 21) and pentasodium triphosphate (e.g., second linear polyphosphate comprising pyrophosphate) [0028], having a pH of about 4.5 to about 9 [0076]. Robinson’s formulations would be expected to behave (effective and .

Claims 10 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al (US 2006/0134020 A1), in view of ICL Performance Products (https://www.preparedfoods.com/articles/106069-enhanced-beverage-shelflife, 2008).
The 35 U.S.C. 103 rejection over Robinson was previously discussed.
Although Robinson generally disclosed chelating agents [abstract and 0027-0028], it does not appear that Robinson specifically disclosed a polyphosphate having an average chain length of from about 8 to about 14, as recited in claims 10 and 37.
ICL Performance Products taught Benephos™ as a chelating agent (e.g., Benephos™ ties up transition metals taught at the [4th paragraph]).
Since Robinson generally taught chelating agents, it would have been prima facie obvious to one of ordinary skill in the art to include, within Robinson, Benephos™. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  In the instant case, it is prima facie obvious to select Benephos™ for incorporation into a composition, based on its recognized suitability for its intended use as a chelating agent, as taught by ICL Performance [ICL Performance, 4th paragraph].

Response to Arguments
Applicant's arguments filed 08/23/2021 have been fully considered but they are not persuasive. 
The Applicant’s discussion, and the Examiner’s response, of alleged unexpected results were previously described.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 





/CELESTE A RONEY/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        478